DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement of species , as set forth in the Office action mailed on 12/30/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8-12,17,20 is withdrawn.  Claims 8-12,17,20 , directed to non elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: applying a field to the intermediate layer without contacting the semiconductor device, comprising: applying a first field to the intermediate layer in a first direction; and applying a second field to the intermediate layer in a second direction different from the first direction; and changing the polarity of the intermediate layer by the field to form a desired dipole orientation in the intermediate layer.

The following is the reason for allowance of claim 13, pertinent arts do not alone or in combination disclose : activating a field source to provide a field to the intermediate layer comprising: applying a first field to the intermediate layer in a first direction; and applying a second field to the intermediate layer in a second direction different from the first direction; and changing the polarity of the plurality of dipoles in the intermediate layer to make the plurality of dipoles form a stable state.

The following is the reason for allowance of claim 17, pertinent arts alone or in combination do not disclose: a first field source proximal to the pedestal for generating a first field in a first direction to the intermediate layer without contacting the semiconductor device; and a second field source over the pedestal for generating a second field in a second direction to the intermediate layer without contacting the semiconductor device, wherein the polarity of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al (Optical Control of polarization in ferroelectric heterostructures. Nature communications, pages 1-8), Lieber et al (US Patent No. 9102521), Li et al (US Patent No. 6815706), Heo et al (US Pub No. 20150154488).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALI NARAGHI/Examiner, Art Unit 2895